Proceeding pursuant to CPLR article 78 to review a determination of the Office of Temporary and Disability Assistance, dated April 3, 2001, which, after a hearing, affirmed a decision of the Suffolk County Department of Social Services, dated January 22, 2001, temporarily discontinuing a portion of the petitioner’s public assistance benefits on the ground that she voluntarily terminated her employment in order to qualify for increased assistance.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*597After applying for public assistance, the petitioner, a 22-year-old single mother with a child, voluntarily terminated her employment in order to attend classes at the Board of Cooperative Education Services. Contrary to the petitioner’s contentions, substantial evidence was adduced at the hearing to support the agency’s determination that she voluntarily terminated her employment without good cause (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]). The petitioner failed to rebut the presumption that she terminated her employment for the purpose of increasing her public assistance (see 12 NYCRR 1300.13 [a] [4]). Accordingly, the agency was correct in temporarily discontinuing a portion of the petitioner’s public assistance (see Social Services Law § 342 [2]; 12 NYCRR 1300.12). Krausman, J.P., Schmidt, Crane and Rivera, JJ., concur.